The Court
dissented from the opinions expressed by the court below, in all of the bills of exceptions.
judgment reversed, and procedendo awarded. (a.)

CaJ In the case of Mima Queen, and Child, vs. Hepburn, 7 Cranch, 290, the Supreme Court of the United. States decided, that hearsay evidence is incompetent to establish any specific fact, Which is in its nature susceptible of being proved by witnesses who speak from their own knowledge;' ami that claims to freedom in Maryland are not exempt from that general rule.